Citation Nr: 1146415	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-27 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for lumbar spine arthritis.

2.  Entitlement to an evaluation greater than 20 percent for cervical spine arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.M, and K.G.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In July 2011, the Veteran testified before the undersigned Veterans Law Judge seated at the RO.  A transcript of that hearing is of record.  In September 2011, the Veteran submitted additional evidence in support of his increased rating claims and waived review of this evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).

The Veteran reported at a VA examination in March 2010 that his neck pain causes migraine headaches.  This report can be construed as a newly raised claim of entitlement to service connection for migraine headaches, as secondary to cervical spine arthritis.  However, the Board notes that the RO denied service connection for migraine headaches in an April 2000 rating decision.  The Board also notes that the Veteran is presently rated at 10 percent for subjective complaints including headaches due to brain trauma.  See September 2009 rating decision.  Accordingly, this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's lumbar spine arthritis causes some limitation of motion and pain, but does not limit forward flexion of the thoracolumbar spine to 30 degrees or less, does not cause ankylosis, favorable or unfavorable, of the entire thoracolumbar spine, and/or does not cause incapacitating episodes as defined by VA.

2.  The Veteran's cervical spine arthritis causes some limitation of motion and pain, but does not limit forward flexion to 15 degrees or less, does not cause ankylosis, favorable or unfavorable, of the entire cervical spine, and/or does not cause incapacitating episodes as defined by VA.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for lumbar spine arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2010).

2.  The criteria for a rating greater than 20 percent for cervical spine arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in October 2009, which was prior to the February 2010 decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  In the October 2009 letter as well as a February 2010 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claims being decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claim being decided herein, the Board finds that the appellant is not prejudiced by a decision as the appellant was provided with notice of the disability rating and effective date elements in the October 2009 and February 2010 letters.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate these claims, including requesting information from the appellant regarding pertinent medical treatment he may have received, and affording him VA examinations during the appeal period.  In regard to medical treatment, pertinent VA treatment records have been obtained.  As far as private medical treatment, the Veteran testified in September 2011 that he has received some private medical treatment, but that "pretty much most of it" was unavailable.  He said that he had been seeing a private chiropractor, Dr. Whipple, at VA's expense, but that Dr. Whipple was getting ready to move out of the area.  The record shows that there is a letter from Dr. Whipple from the Aware Wellness Center on file dated in June 2010.  The record also shows that adequate attempts were made to obtain the actual fee basis treatment records from Dr. Whipple, but to no avail.  See VA Memorandum dated in January 2010.  In regard to VA examinations, the Veteran was afforded pertinent VA examinations in March 2010 and February 2011.  Although the March 2010 VA examiner did not have the appellant's claims file to review, the Board finds that the examination was adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate physical examination with adequate findings.  In short, the Board finds that both the March 2010 and February 2011 examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The appellant was also provided with the opportunity to attend and did so attend a Travel Board Hearing in July 2011.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in his claims of entitlement to evaluations in excess of 20 percent for lumbar and cervical spine arthritis and that adjudication of these claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

In a February 1976 rating decision, the RO granted service connection for cervical and lumbosacral spine strain and assigned a noncompensable rating.  The RO increased this rating to 20 percent in January 1986.

Private treatment records from St. Joseph Hospital show that the Veteran received physical therapy treatment from January 2006 to July 2007 for back pain which he said he had had since an accident in November 2005 when he struck a deer while driving his vehicle.  A magnetic resonance imaging (MRI) revealed L-4 and L-5 compressed discs.  

In October 2006, the Veteran filed a claim for an increased rating for his back disability, asserting that he had increased back pain and was unable to stand for any length of time.  He also said that his legs get numb and he is unable to "stoop over  .  He said he had been involved in an automobile accident in November 2005 and had to be air lifted to a hospital.  

In a rating decision dated in October 2007, the RO recharacterized the Veteran's cervical and lumbar disability by separating them into two disabilities, i.e., cervical spine arthritis and lumbar spine arthritis, and assigned two separate 20 percent evaluations.

VA lumbar spine x-rays in May 2009 revealed degenerative osteoarthritis, and a lumbar MRI in December 2009 likewise revealed degenerative osteoarthritis, most pronounced at the facet joints.  Degenerative joint disease is noted on a VA March 2010 lumbar x-ray report, and a March 2010 VA cervical x-ray report shows scoliosis, osteopenia, degenerative joint disease and degenerative disc disease.  VA Outpatient records also show that the Veteran experienced an exacerbation of low back pain in April and May 2009 after hitting a deer in his vehicle.  

In October 2009, the Veteran filed a claim for increased ratings for his back disabilities, asserting that the conditions had worsened.  He reported receiving treatment at a VA medical center (VAMC) in Ft. Harrison and at the Wellness Clinic in Polson.   

The Veteran underwent a VA examination for his back in March 2010.  The examiner indicated that he did not have the Veteran's claims file to review.  With respect to his cervical spine, the examiner relayed the Veteran's report that his neck was becoming worse and painful.  He described the pain as constant and dull.  He also reported flares of pain if he slept wrong or with bad weather.  He reported intense knotted muscles in the back of his neck and said he treats his neck with hot and cold packs, physical therapy, etoldolac and Darvocet.  He said the Darvocet does not work and causes nausea.  He said his neck pain causes migraine headaches.  He described his occupational work as a part-time consultant writing anti-viral computer programs which he sells to the market.  He said he can no longer lift a computer monitor or modem.  He reported using no assisted mobility devices, but said after sitting or driving for long periods of time he has to "stop".  He reported having a steady balance and was able to perform all activities of daily living, but had trouble bending as well as tying and picking up his shoes.  

Examination findings in March 2010 showed that the Veteran had normal curvatures of the cervical spine and it was symmetrical in appearance.  Range of motion included forward flexion from 0 to 35 degrees, extension from 0 to 45 degrees, left lateral flexion from 0 to 20 degrees and right lateral flexion from 0 to 20 degrees.  Left lateral rotation was from 0 to 70 degrees and right lateral rotation was from 0 to 70 degrees.  Range of motion was not limited by fatigue, weakness, or lack of endurance following repetitive use.  There was objective evidence of painful motion with the Veteran groaning frequently during the examination, but no objective evidence of spasm or weakness.  The Veteran reported tenderness to palpation of the entire cervical area.  Cervical spine x-ray findings revealed moderate osteopenia and severe arthritic spur formation with a chronic appearing 10% anterior wedge compression deformity of C5 with attendant arthritic spur formation indicating old trauma and secondary degenerative change.  There was also degenerative disc disease in C5/C6 with a 10% compression deformity of C5 and C6 indicative of old trauma secondary to degenerative change.  The Veteran was assessed as having cervical spine degenerative joint disease and degenerative disc disease and wedge compression with osteopenia.  The examiner opined that the wedge compression was at least as likely as not do to the Veteran's fall in service where he reported falling 40 feet.

With respect to his lumbar spine, the Veteran reported that he had recently aggravated his low back after hitting a white tail deer approximately 7-8 years earlier.  He said he had been told at that time he had torn a ligament in his back.  He said he also hit a deer in late December, but was not treated at that time.  He denied undergoing any surgery for his low back and said he treated his low back with physical therapy and chiropractic treatment.  He reported experiencing back pain whenever driving more than two hours or walking more than two minutes without help.  He said the low back pain occurred on the left side of his back to his tailbone, but did not radiate to the bilateral legs.  He said he had used morphine and Demerol in the past which helped stop the pain, and presently took etoldolac which helps with the pain, but upsets his stomach.  He added that he uses Darvocet which takes the edge off of the pain.  He said he could not pull up a floor jack to lift his vehicles and had recreational limitations such as being unable to hunt or fish except from his vehicle.  He said he has difficulty pushing a lawnmower or snow blower.  He denied any associated weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, or bowel or bladder complaints other than increased bladder urgency and flatus.  He said he had a penis prosthesis which was due to his inservice back injury.  He denied using ambulatory aids and reported poor balance.  He reported having an "incapacitating episode" on one occasion when, while attending a "veterans stand down" in October 2009, he lost his balance and fell.  He said he was seen in the dispensary, received aspirin and was told to lie down.  He was noted as having no history of surgery and was able to ambulate, transfer and perform activities of daily living.

On examination, the examiner noted that range of motion measurements failed to match known pathology.  Forward flexion was from 0 to 60 degrees, extension was from 0 to 20 degrees, left lateral flexion was from 0 to 20 degrees and right lateral flexion was from 0 to 20 degrees.  In addition, right and left lateral rotation was from 0 to 30 degrees on each side.  The exam revealed that range of motion was partially limited by complaints of pain, and there was no evidence of fatigue, spasms, weakness or lack of endurance following repetitive use.  There were complaints of localized tenderness on palpation of the lumbar and sacroiliac joints.  There was no guarding, spasm, weakness or atrophy.  The examiner reported that there was no objective or clinical evidence to show any additional limitation of joint function due to pain, fatigue, weakness, or lack of endurance following repetitive use with three joint measurements beyond the measured and reported ranges for all joints reported on the examination.  Lumbar spine imaging revealed degenerative joint disease and the report notes that the results showed no change from prior imaging conducted in May 2009.  The Veteran was diagnosed as having degenerative joint disease of the lumbar spine - moderate.  Also noted by way of a MRI in December 2009 was moderate degenerative arthropathy.  The examiner stated that the Veteran had a 10% loss of height at T12 which was consistent with a compression deformity most likely a result from the fall in service, and said no change was reported by radiology from lumbar spine imaging dated in May 2009.  The examiner also reported no change since the Veteran's reported motor vehicle accident with a deer in December 2009.

On file is a letter dated in June 2010 from O. M. Whipple, D.C, who said he had been seeing the Veteran for low back pain for a year under VA authorization.  He explained that the Veteran suffered on a daily basis from his back condition and some days were better than others.  He said the Veteran rated his pain as an eight or nine out of 10 and his activities of daily living were "very much compromised" by his condition.  He said his treatment of conservative adjusting at various levels and application of trigger point therapy offered the Veteran, at best, temporary relief.  He concluded by opining that chiropractic care was not a "viable" long term option for the Veteran and recommended that the Veteran look into other alternatives of treatment not within his scope of practice.

In his substantive appeal dated in June 2010, the Veteran said he was not able to do any work such as lifting more than 10 pounds onto a work space.  He also said he had trouble standing or walking for any distance without help and could not mow the lawn.  

VA outpatient records from November 2010 to February 2011 include a February 2011 record listing the Veteran's active problems as including chronic low back pain and degeneration of lumbar of lumbosacral intervertebral disc post motor vehicle accident November 2005.  

At a VA examination in February 2011, the Veteran reported daily, intermittent low back pain which he assessed as a four or five on a pain scale to 10 and described the pain as moderate.  He also reported 12-13 occasions of incapacitating episodes in the last month that required bedrest.  He said he takes Etodolac twice daily for back pain and cyclobenzaprine as a muscle relaxer.  He reported flare-ups of back pain one to two times a week and said that during such flare ups he has to lie down.  He reported that his pain was exacerbated when he hit a deer (in his vehicle) six years earlier, and after shoveling snow.  He denied using an ambulatory device or brace.  He said he is limited to walking about 25 feet prior to the onset of back pain and was limited to standing one minute.  He added that he has to change position after driving for 20 minutes.  

On examination the Veteran's posterior musculature appeared symmetrical with erect posture and an even gait.  Curvature of the lumbosacral spine was normal.  There was no evidence of abnormal angulation of the knees when standing with ankles together.  There was no evidence of pain on palpation over the sciatic nerve bilaterally.  Reflexes were patellar - 2+, Achilles - 2+, babinski-downgoing toes bilaterally, and clones - negative bilaterally.  Straight leg raises was to 90 degrees bilaterally without complaint of pain.  Laseque's sign was negative bilaterally "(presence or worsening of radicular pain)".  Muscle strength was 5/5 for hip abduction, iliopsoas flexion, knee flexion/extension and ankle dorsi flexion/plantar flexion.  Lumbar spine ranges of motion from a standing position were as follows:  forward flexion 0 to 60 degrees; extension 0 to 20 degrees; left and right lateral flexion 0 to 20 degrees on each side; and left and right lateral rotation 0 to 25 degrees on each side.  Regarding Deluca considerations, the examiner stated that there was no objective (or clinical) evidence to show any additional functional loss of range of motion due to pain, weakened movement, excess fatigability or incoordination beyond the measured and reported ranges.  He added that there was no objective evidence of pain with motion at the above-noted degrees as evidenced by facial grimace or Veteran's comment.  He said there was no objective evidence of painful motion, edema, effusion, instability, weakness, abnormal movement or guarding of movement, and no objective evidence of poor muscle tone or atrophy.  He added there was no clinical evidence of pain, radiating pain, fatigue, weakness, lack of endurance or incoordination, muscle spasm, guarding or localized tenderness.  In addition, he said there was preserved spinal contour and normal gait, and no clinical evidence of postural abnormalities, fixed deformity (ankylosis), or abnormality or musculature of back.  He went on to note no clinical evidence of additional limited joint function with repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.  He said the Veteran did display poor coordination with heel, toe, tandem, and BW walk, and was unable to stand on one leg and do repetitive shallow knee bends without loss of balance.  He also noted that the Veteran was unable to squat and return to standing position without complaining of pain or loss of balance.  Cervical x-ray findings revealed advanced degenerative changes in the lower cervical spine.  Lumbar spine x-ray findings revealed degenerative disc disease which was overall mild, with severe facet degenerative change bilaterally at L5-S1.  

Regarding his neck, the Veteran reported constant neck pain at the base of his head and assessed the pain as a three on a pain scale to 10.  He said that weather changes cause flare-ups which require him to lay on a heating pad.  He reported associated neck stiffness.  He remarked that he has to change position when driving.  He said he takes Naprosyn and Etodalac.  On examination the position of the Veteran's head was neutral, not rigid.  His head moved back and forth with conversation and curvatures of the spine were normal and symmetrical in appearance.  His neck was non-tender to palpation.  Range of motion revealed forward flexion from 0 to 35 degrees, extension from 0 to 40 degrees, left lateral flexion from 0 to 25 degrees, right lateral flexion from 0 to 25 degrees, left lateral rotation from 0 to 70 degrees and right lateral rotation from 0 to 70 degrees.  Range of motion was not limited by fatigue, weakness or lack of endurance following repetitive use.  There was no objective evidence of pain at the above-noted degrees as evidenced by facial grimace or Veteran's comment.  There was also no objective evidence of painful motion, spasm, weakness or tenderness.  In regard to Deluca considerations, the examiner reported that there was no objective evidence to show any additional functional loss of range of motion of the cervical spine due to pain, weakened movement, excess fatigability, beyond the measured and reported ranges.  Neurological findings were unremarkable.

Regarding employment, the Veteran told the examiner he was in computer repair, software and hardware development which required lifting of equipment, modems and towers ranging in weight from five pounds to 40 pounds.  

At a Board hearing conducted at the RO in July 2011, the Veteran testified that he has a hard time when he wakes up due to neck and back pain and he uses a heating pad that VA issued to him.  He said he self-medicates with herbs from the woods.  He said he experiences "bad" neck stiffness which he alleviates by moving his head around.  He said he also experiences back stiffness which he similarly alleviates by moving around.  He said he was basically retired, but buys old computers which he reconditions and refurbishes and donates to kids.  He said he lays down eight to 10 times a day for about 15 to 30 minutes, due to neck or back pain.  He assessed his pain as starting off around a three or four (out of 10) and increases to a six to eight.  He reported flare-ups and said the pain was worse in the winter.  He said he has to stay in bed during flare-ups which can last from a good three to four days in the winter.  He said he was unable to lift anything over 20 pounds.  He also reported experiencing a numbness in his legs, more so on the right, which affects his balance.  He said his doctor thought that this was due to arthritis.  He also said he can tolerate standing for four to five minutes at a time and can sit for a good two to three hours.  He said he can do chores around the house like washing dishes, but it takes him a long time.  The Veteran's friend, S.M., testified that he has witnessed the Veteran collapse after standing too long and that the Veteran's condition has worsened considerably over the last 10 years.  Another friend of the Veteran, K.G., testified that she watched the Veteran go from a very active person to a totally inactive person.  She agreed that the Veteran's condition had progressively worsened over the past eight years in which she has known him.  

On file is a letter from C. Brovold, D.C., dated in September 2011, who reported that the Veteran has been an on and off again patient for many years.  He said the Veteran's spine was diminished, displaced and had a greatly reduced range of "moment".  He relayed the Veteran's report of headaches and peripheral neuralgia from the neck into the arms.  He said that chiropractic has helped the Veteran, but that his condition was chronic and deteriorating.  He added that at times the Veteran was barely ambulatory.  He said the Veteran complained of numbness and pain in his legs and into his feet and had difficulty getting from sitting to standing.  He said the Veteran's prognosis was poor with little chance of regaining normal functions.  He also said that physical therapy was too strenuous for the Veteran so he recommended less strenuous but effective exercises. 

III.  Pertinent Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155;38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed and a uniform evaluation is warranted.

Under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note 5 to the General Rating Formula defines unfavorable ankylosis as including fixation of the spine or a portion thereof in flexion or extension, while fixation in a neutral position represents favorable ankylosis. 

In addition, Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 

Note (2) (See also Plate V.) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that each range of motion measurement be rounded to the nearest five degrees.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

When evaluating neurological disabilities separately (see Note (1)), a 10 percent rating is assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis, a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned under Diagnostic Code 8520 for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

The Board observes that the words "mild," "moderate," and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.


IV.  Analysis

At the outset, as is indicated below, there is no evidence of unfavorable ankylosis of the Veteran's lumbar and cervical spine segments to warrant a single disability rating.  See 38 C.F.R. § 4.71a, Code 5242, Note (6).  

Lumbar Spine Arthritis

As an initial matter, the Board notes that the Veteran reported an exacerbation of low back pain following a motor vehicle accident in November 2005 when the vehicle he was riding in hit a deer.  In this regard, the Board finds that it is not possible to separate the effects of the Veteran's service-connected lumbar arthritis from any non-service-connected lumbar symptomatology.  Consequently the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected lumbar spine arthritis.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  

The Board accepts that the appellant is competent to report, as he has in his statements, hearing testimony and to medical personnel, that he has pain, morning stiffness, and must adjust his position-sitting, standing, driving, etc-due to back discomfort.  The appellant is further competent to report that those symptoms have worsened over the years.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, with respect to his assertions that such symptoms warrant a higher rating for his lumbar spine arthritis, the Board must reiterate, as is noted above, that disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Turning to the pertinent rating criteria, a higher than 20 percent rating under the General Rating Formula is not warranted for the Veteran's lumbar spine arthritis because the evidence reflects that there has been no ankylosis, favorable or otherwise, of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less during the appeal period.  The March 2010 and February 2011 VA examination reports include range of motion findings for flexion, extension, bilateral lateral flexion, and bilateral rotation of the cervical spine.  This evidence reflects that there was reduced lumbar spine range of motion, but forward flexion was to 60 degrees at both the March 2010 and February 2011 VA examinations.  As noted above, an increased evaluation to 40 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less.  When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, the March 2010 and February 2011 VA examiners found no objective or clinical evidence to show additional functional loss of range of motion due to pain, weakened movement, excess fatigability or incoordination beyond the measured and reported ranges.  With that said, the March 2010 VA examiner also noted that the exam showed that range of motion was partially limited by complaints of pain.  Thus, assuming there is some functional loss due to painful motion, the Board does not find that such functional loss approximates the criteria for a 40 percent rating requiring limitation of forward flexion to 30 degrees or less.  That is, there is no reliable evidence that any Deluca factor, to include pain, functionally limits forward flexion to 30 degrees or less.  Moreover, there is no evidence of ankylosis of the entire thoracolumbar spine, either favorable or unfavorable.  In this regard, the February 2011 examiner specifically stated there was no clinical evidence of fixed deformity (ankylosis).  

The Board has also considered the possibility of a higher schedular rating under the Formula for Rating IVDS Based on Incapacitating Episodes, which provides for a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  However, this criteria have not been met.  The Veteran reported at the March 2010 VA examination that he had one incapacitating episode when he attended a "Veterans stand down" in October 2009 and became dizzy and lost his balance and fell.  He said he was told to lie down at the dispensary and was given aspirin.  Even assuming this is an "incapacitating episode" as defined by VA, one episodes in 2009 does not satisfy the criteria under Code 5243 for a 40 percent rating requiring incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  In addition, the Board has considered the Veteran's report at the February 2011 VA examination that he experienced "incapacitating episodes requiring bedrest" on 12-13 occasions in the last 12 months.  However, this does not meet VA's definition of incapacitating episodes since there is no report by him or any evidence that the bedrest had been prescribed by a physician.  38 C.F.R. § 4.71a, Code 5243, Note (1).  Accordingly, a rating higher than 20 percent is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.

As noted above, the rating schedule for evaluating disabilities of the spine provides that any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  The Veteran denied at the March 2010 VA examination bowel or bladder complaints.  However, he went on to report increased urgency and flatus.  In this regard, there is no indication that the complaint of increased urgency and flatus is related to his lumbar impairment.  Moreover, lumbar neurological findings at the February 2011 VA examination were unremarkable.  As far as consideration under Code 8520 for incomplete or complete paralysis of the sciatic nerve, the Board notes that the RO denied service connection for radiculopathy to the bilateral lower extremities in June 2007, as secondary to the Veteran's service-connected lumbar spine arthritis.  While consideration has been given to the Veteran's July 2011 hearing testimony of numbness in his legs, more so on the right, and the September 2011 letter from chiropractor C. Brovold, D.C., relaying the Veteran's complaints of numbness in the legs and feet, consideration has also been given to the actual neurological findings from the March 2010 and February 2011 examinations which were unremarkable.  In short, the Board finds that the Veteran's statements as to his symptoms is competent and credible; however, where these statements have conflicted with the findings on examination, the Board finds that the objective examination findings of the trained health care professionals to be more probative and entitled to greater weight than the Veteran's lay statements.  Based on this evidence, a separate disability rating for such symptoms is not warranted.

For the foregoing reasons, the Board finds that the evidence does not warrant a rating in excess of 20 percent for the Veteran's lumbar spine arthritis during the pendency of this appeal.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002). 

Cervical Spine Arthritis

The Board accepts that the appellant is competent to report, as he has in his statements, hearing testimony and to medical personnel, that he has pain, morning stiffness, and must adjust his position-sitting, standing, driving, etc-due to back discomfort.  The appellant is further competent to report that those symptoms have worsened over the years.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, with respect to his assertions that such symptoms warrant a higher rating for his cervical spine arthritis, the Board must reiterate, as is noted above, that disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155;38 C.F.R. §§ 4.1, 4.2, 4.10.  

Turning to the pertinent rating criteria, a 30 percent rating under the General Rating Formula is not warranted for the Veteran's cervical spine arthritis because the evidence reflects that there has been no ankylosis, favorable or otherwise, of the entire cervical spine or forward flexion of the cervical spine 15 degrees or less during the appeal period.  The March 2010 and February 2011 VA examination reports include range of motion findings for flexion, extension, bilateral lateral flexion, and bilateral rotation of the cervical spine.  This evidence reflects that there was reduced cervical spine range of motion, but to 35 degrees on forward flexion at both the March 2010 and February 2011 VA examinations.  Additional findings revealed no cervical ankylosis during the appeal period.  The absence of forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine precludes a rating higher than 20 percent for the Veteran's cervical arthritis under the General Rating Formula. 

In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, the March 2010 VA examiner reported that range of motion was not limited by fatigue, weakness or lack of endurance following repetitive use, but he did find objective evidence of painful motion with the Veteran groaning frequently during the examination.  The February 2011 VA examiner found no objective or clinical evidence to show additional functional loss of range of motion due to pain, weakened movement, excess fatigability or incoordination beyond the measured and reported ranges.  Thus, while there is some evidence of functional loss due to painful motion, the Board does not find that such functional loss approximates the criteria for a 30 percent rating requiring limitation of forward flexion to 15 degrees.  That is, there is no reliable evidence that any Deluca factor, to include pain, functionally limits forward flexion of the cervical spine to 15 degrees or less.  Moreover, there is no evidence of ankylosis of the entire cervical spine, either favorable or unfavorable.  

The Board has also considered the possibility of a higher schedular rating under the Formula for Rating IVDS Based on Incapacitating Episodes, which provides for a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  However, this criteria have not been met.  The Veteran reported at the February 2011 examination that weather changes causes flare-ups of neck pain that require him to lay on a heating pad.  However, this does not meet VA's definition of an incapacitating episode requiring bedrest prescribed by a physician due to signs and symptoms of intervertebral disc syndrome, and certainly not having a total duration of at least 4 weeks, but less than 6 weeks in the past 12 months.  Accordingly, a rating higher than 20 percent is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.

As noted above, the rating schedule for evaluating disabilities of the spine provides that any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  While consideration has been given to the September 2011 letter from chiropractor C. Brovold, D.C., noting the Veteran's complaints of peripheral neuralgia from the neck into the arms, consideration has also been given to the cervical neurological findings at the March 2010 and February 2011 VA examinations which were unremarkable.  In short, the Board finds that the Veteran's statements as to his symptoms is competent and credible; however, where these statements have conflicted with the findings on examination, the Board finds that the objective examination findings of the trained health care professionals to be more probative and entitled to greater weight than the Veteran's lay statements.  Based on this evidence, a separate disability rating for such symptoms is not warranted.

For the foregoing reasons, the Board finds that the evidence does not warrant a rating in excess of 20 percent for the Veteran's cervical spine arthritis during the pendency of this appeal.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002). 


Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The discussion above reflects that the symptoms of the Veteran's lumbar and cervical spine arthritis are contemplated by the applicable rating criteria, which take account of the loss of range of motion of the lumbar and cervical spines, sciatica, and lack of ankylosis and incapacitating episodes.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  The Board notes that the Veteran reported at the July 2011 hearing that he was basically retired, but bought old computer equipment which he refurbished and donated to kids that needed help.  Thus, the above evidence reflects that compensation in the form of an extra-schedular rating is not warranted, and there is no indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular evaluation for the Veteran's lumbar and cervical spine arthritis is not warranted.  38 C.F.R. § 3.321(b)(1). 



ORDER

Entitlement to an evaluation greater than 20 percent for lumbar spine arthritis is denied.

Entitlement to an evaluation greater than 20 percent for cervical spine arthritis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


